PETERS, J.
This is a bill filed by a part of the heirs and legatees of Edmund Prince, deceased, against the widow of said deceased, and Charles M. Poster, administrator de bonis non with the will annexed of his estate, to remove the final settlement of said estate from the court of probate to the chancery court. The grounds of this change of jurisdiction grow out of a provision of the will of said deceased for the support and maintenance of his family until his estate is divided, and certain complications which have happened in the administration of said estate since the probate of said will. This instrument was duly made and published on the 80th day of July, 1860, and the testator died on the 27th day of April, 1861, and the will aforesaid “ was duly admitted to probate, in the probate court ” of Tuskaloosa county, “ on the 13th day of May, 1861.” The testator, after directing how his estate should be disposed of by his will, goes on to declare that, “ Out of the proceeds of my property directed to be sold, my funeral and all other debts I desire first to be paid, including the expenses for the support and maintenance of my family from the time of my death until the division of my estate.” In the progress of the administration of this estate, it became insolvent, and was so reported, and declared by a decree of the proper court. And, in the mean time, a very considerable claim accrued in favor of Mrs. Prince,, the widow of the testator, for support and maintenance of the family, under the clause of the will above quoted. This was presented to the representative of the estate, and filed as a claim against the estate, as a “ debt ” entitled to participate in the distribution under the insolvency. By a failure of the creditors of said estate to file their claims within twelve months after the declaration of insolvency, as required by law, the debts against the estate were so reduced as to.restore the estate to' solvency. The claim of Mrs. Prince aforesaid, for above $17,000, was one of the claims duly filed against said insolvent estate; and the bill is predicated upon the supposition that its accuracy can not now be contested in the court of probate on the final settlement pf said estate; and for this reason, mainly, the *288bill is filed to contest it in chancery, because the remedy in the probate court is uncertain and inadequate. There are, also, some allegations of fraud and conspiracy between the administrator and Mrs. Prince, which are too general and indefinite to avail in a change of the forum of the final settlement. The bill was dismissed, by demurrer, and the complainants in the court below bring the case here, and assign the judgment of the learned chancellor in dismissing the bill for error.
I think there can be no reasonable doubt that the judgment of the court below was correct. The statute governing the administration and distribution of insolvent estates is one that refers to claims of creditors, strictly so called, and certain preferred demands. By our statute law, the whole property of the deceased is charged with the payment of his debts, and the same must be sold for that purpose, if necessary, with certain specified exceptions. — Rev. Code, §§ 2060, 2061. If the whole property of the deceased, after deducting .the exceptions thus allowed, is insufficient for the payment of the debts, then the estate is insolvent; and, when so declared by a proper decree of the court of probate, the assets of the estate, when reduced to money, must be distributed as directed by section 2064 of the Revised Code, in proportion to the amount due each class of creditors, in the order in such section specified. — Rev. Code, §§ 2177, 2178, 2187, 2064. Section 2064 aforesaid divides “the debts against the estate,” which are to be paid on an insolvency, into six classes, as follows: 1st, the funeral expenses ; 2d, the fees and charges of administration; 3d, expenses of the last sickness; 4th, taxes assessed on the estate of the deceased previous to his death; 5th, debts due the overseer, as such, for services rendered the year of the death of the deceased; 6th, the other debts of the deeease'd. It is very clear from this enumeration, that the claim here insisted on, in favor of Mrs. Prince, for the support and maintenance of herself and family until the division of the estate, is not one which can be included in any class in the foregoing catalogue. And these are all the claims entitled *289to be considered on tbe distribution of an insolvent estate. Her claim is predicated upon a clause of the will of her husband. It is, therefore, a gift by tbe will to tbe family of tbe testator, for a certain purpose, in tbe nature of a specific legacy ; and it must be postponed to tbe payment of tbe debts of tbe deceased and tbe preferred claims above enumerated. It is not a claim affected by tbe law regulating tbe settlement and distribution of insolvent estates. It is, nevertheless, true that it is, under tbe will, a charge upon tbe estate of tbe deceased, but only on that part of it which remains after tbe debts and preferred claims are paid or discharged. It can not be allowed to participate in tbe distribution of tbe estate, on a decree of insolvency, as a “ debt against tbe estate.” And for this reason, it is of no consequence whether it be filed or not, after a decree of insolvency, within tbe time or in tbe manner of other claims, that may participate in tbe distribution. But it is a claim that is entitled to payment out of tbe residue, after tbe debts and preferred claims have been paid or discharged. And as such, its allowance as a credit to tbe administrator may be contested in tbe court of probate, on bis annual or final settlement, as other claims may be, by any person interested in tbe residue of tbe estate after tbe debts are paid. — Rev. Code, § 2147. Tbe court of probate is fully competent to settle all tbe objections to tbe claim of Mrs. Prince that have been suggested in tbe bill, as a credit to be allowed to tbe administrator, and these inqub’ies are not barred by tbe proceedings in tbe insolvency.
Tbe decree of tbe court below is affirmed, with costs, in this court and in tbe court below.